DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 U.S.C. § 112
The following are quotations of the first paragraph of 35 U.S.C. 112(a) and of the first paragraph of pre-AIA  35 U.S.C. 112, respectively:
(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
or cooled, the heating or cooling units are separate and distinct from each other, and the heating or cooling units are not disclosed as being combined or otherwise installed together. For example, the specification makes it clear that the heat exchanger, as shown in figures 3 and 4, is one that cools the intensification fluid using either sea water or cooling coils.  See paragraphs 23 or 24.
FIG. 3 depicts an embodiment of the improved hydrostatic test method which includes heat exchange system 10 downstream of the intensification pump and before the drill string connection. Heat laden intensification fluid received at fluid intake nozzle 20 from the intensification pump would pass through heat exchanger 30 exiting out of fluid discharge nozzle 60. Cold sea water introduced at fluid nozzle 40 will pass through heat exchanger 30 exiting fluid discharge nozzle 50. As a function of heat exchanger 30 the heat induced into the intensification fluid by the intensification pump 65 will be transferred to the cooler sea water as both fluids come in contact with the heat transfer medium of heat exchanger 30. An alternate embodiment to the method might utilize a chilled water loop to replace of the cool sea water as the cooling liquid. Heat exchange system 10 may be manually operated or with the inclusion of optional temperature sensor 70 automatically operated to regulate the heat transfer rate. Cooled intensification fluid is then directed to BOP assembly 80. 
Heat exchanger 30 may include two units 31 and 32 each having heat transfer coils within them. A connector 33 connects units 31 and 32 for the intensification fluid to be cooled while connectors 34 and 35 may be used for the cooling fluid in the cooling coils. Any well-known heat exchange unit may be employed to cool the intensification fluid. 
However, the heating means is a unit that is different and distinct from the unit for cooling.  See paragraph 27
In the situation where it is desirable to further heat the intensification fluid, heat exchange 30 would be of the type that 
That is, the heat exchanger for heating the intensification fluid is a separate and distinct unit that is not disclosed as be integrated with otherwise used in combination with a heat exchanger for cooling the intensification fluid.
The specification does not provide express or inherent support for a single system that can alternatively do both heating and cooling of the intensification fluid.  Furthermore, the specification does not expressly disclose, render obvious, or make inherent that the heat exchanger for heating can be two units as mentioned for the water-cooled system.  Finally, the specification does not expressly disclose, render obvious, or otherwise make inherent that the heat exchanger for heating uses heating coils.  Therefore, the specification lacks written support for:
	(a)	cooling the intensification fluid to a level corresponding to the temperature of the closed hydraulic system in addition to the intensification fluid is heated inside an electrical heater unit after exiting the intensification pump (claim 1);
	(b)	the intensification fluid is cooled inside the electrical heater unit after making contact with cooling fluid and prior to entering the drill string and the blowout preventer (claim 6);
	(c)	the cooling fluid enters into the electrical heater unit through a fluid intake nozzle (claim 7);
	(d)	a heat coil within the electrical heater unit can be used to further heat the intensification fluid (claim 9);
	(e)	wherein an electrical heater unit comprises two units (claim 10);
the intensification fluid is heated or cooled by the electrical heater unit prior to entering the drill string and the blowout preventer (claim 15);
	(g)	wherein cooling fluid enters into the electrical heater unit through a fluid intake nozzle (claim 16);
	(h)	wherein the two units of the electrical heater unit may each have heat transfer coils within them to heat the intensification fluid (claim 17);
Remaining claims 2-5, 8, 11-14, and 18-20 are rejected under 35 U.S.C. 112 at least due to their dependence on claims 1, 7, and/or 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system 


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856